Citation Nr: 1714184	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  11-26 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 50 percent prior to September 6, 2009, and in excess of 70 percent from September 6, 2009, forward, for service-connected major depressive disorder with dysthymia. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to September 6, 2009. 


REPRESENTATION

Veteran represented by:	Joseph R. Moore, attorney


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971. 

This case comes before the Board of Veterans' Appeals (the Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previous before the Board in June 2014.  At that time, the Board granted an increased rating of 70 percent, but no higher, from September 6, 2009, forward, and denied a rating in excess of 50 percent prior to that date.  Additionally, the Board granted entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from September 6, 2009, forward, and remanded the issue of entitlement to an extraschedular TDIU due to service-connected disabilities prior to that date.

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In March 2016, the Court issued an order granting a Joint Motion for Partial Remand (JMPR), which vacated the June 2014 Board decision with respect to the denial of a rating higher than 70 percent after September 6, 2009, and higher than 50 percent prior to September 6, 2009, and remanded the matter to the Board.  This issue is now before the Board. 

The remanded issue of entitlement to a TDIU prior to September 6, 2009, was readjudicated in an April 2016 supplemental statement of the case (SSOC).  As the SSOC denied the claim, it remains in appellate status and was returned the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  This issue is now before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

During the course of the Veteran's appeal, his claims file has been converted from a hybrid paper and electronic file to a full electronic file with documents stored in Virtual VA and the Veterans Benefits Management System (VBMS).  It appears that at least one document has been lost in the conversion process.  Therefore a remand is required to ensure that there is a complete record upon which to decide the Veteran's claims. 

In particular, the June 2014 Board decision references an opinion by a Dr. M.C. who provided the Veteran with a psychological evaluation in September 2009.  This opinion was given substantial weight in the June 2014 Board decision and has been referred to extensively by the Veteran's appellate briefs.  Further, Dr. M.C. has rendered two addendum opinions referencing the September 2009 psychological examination.  However, a record of this examination report is not contained within the Veteran's electronic file.  Thus a remand is needed to rebuild the Veteran's electronic file in accordance with applicable VA regulations, and to ensure the Veteran has the opportunity to submit or resubmit any relevant evidence in his claim.  See M21-1, II.ii.4.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all procedurally appropriate actions to rebuild the missing contents of the claims file.  

Actions should include, but not be limited to, providing specific notice requesting the Veteran to provide copies of pertinent missing documents (or other information which may lead to obtaining a copy of missing contents) that may be in his possession, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran. 

2.  All attempts to rebuild the missing contents of the original claims file in accordance with proper procedures must be completed and documented in narrative form, and associated with the claims file.  Documentation of the efforts to obtain the missing contents and/or rebuild the missing contents of the claims file must be associated with the claims file. 

3.  After completion of the above, readjudicate the issues on appeal.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

